            Case 1:16-cr-00046-NONE-SKO Document 45 Filed 03/23/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
 2
     Federal Defender
     ANN C. McCLINTOCK, Bar #141313
 3   Assistant Federal Defender
     801 I Street, 3rd Floor
 4
     Sacramento, California 95814
 5   Telephone: (916) 498-5700
 6
     Attorney for Defendant-Movant
 7   TREMAYNE BEARD
 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                       Case No.: 1:16-cr-0046-001
12
                     Plaintiff,
13
                                                     STIPULATION AND PROPOSED
       v.
14                                                   ORDER
15   TREMAYNE BEARD,
16                   Defendant-Movant.
17

18
                                            STIPULATION

19
      1. Defendant-Movant filed a pro se motion for reduction in sentence on October 27, 2020
20
            as docket entry no. 39.
21

22    2. This Court referred the motion to the Federal Defender’s Office on November 3,

23          2020, and gave the FDO 60 days within which time to either file a supplement or to
24
            notify the Court and the government of its intent not to do so. The FDO lost track of
25

26
            this case and failed to comply with the scheduling order.

27    3. The FDO had a legal call with Mr. Beard and learned that he does wish to have the
28
     STIPULATION AND PROPOSED ORDER
         Case 1:16-cr-00046-NONE-SKO Document 45 Filed 03/23/21 Page 2 of 3


 1       assistance of counsel in this matter pursuant to General Order 595. The FDO is
 2
         gathering information from Mr. Beard and the Bureau of Prisons in order to file a
 3

 4
         supplement to the pro se motion.

 5   4. Therefore the parties stipulate and agree that this Court should reset the briefing
 6
         schedule in this matter, as follows:
 7
            a. The Defendant by and through the FDO shall file a supplement to the motion
 8

 9              within 30 days of the date of this order;
10
            b. The government shall file a response to the motion and supplement within 14
11
                days of the service of the supplement; and
12

13          c. Defendant shall file any reply to the government’s response with seven days

14              of the service of the response.
15
     Dated: March 22, 2021                        Respectfully submitted,
16

17                                                HEATHER E. WILLIAMS
                                                  Federal Defender
18

19                                                s/ Ann C. McClintock
                                                  ANN C. McCLINTOCK
20
                                                  Assistant Federal Defender
21                                                Attorneys for Defendant-Movant
                                                  TREMAYNE BEARD
22

23                                                PHILLIP A. TALBERT
                                                  Acting United States Attorney
24

25                                                s/ Christopher D. Baker
                                                  CHRISTOPHER D. BAKER
26                                                Assistant United States Attorney
27                                                Attorneys for Plaintiff

28
     STIPULATION AND PROPOSED ORDER
         Case 1:16-cr-00046-NONE-SKO Document 45 Filed 03/23/21 Page 3 of 3


 1                                            ORDER
 2
            Based upon the stipulation and representation of the parties, the court adopts the
 3

 4   proposed briefing schedule as follows:
 5
            a. The Defendant by and through the FDO shall file a supplement to the motion
 6
               within 30 days of the date of this order;
 7

 8          b. The government shall file a response to the motion and supplement within 14
 9
               days of the service of the supplement; and
10
            c. Defendant shall file any reply to the government’s response with seven days
11

12             of the service of the response.
13

14
           IT IS SO ORDERED.
15
           Dated:   March 22, 2021
16
                                                    UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND PROPOSED ORDER
